DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a SECOND NON-FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #15/319,167, filed on 07/26/2021.
Claims 1-2 and 4-35 are now pending and have been examined.
Claim 3 has been cancelled by the applicant. 



CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a receiving unit in claim 19
an executing unit in claim 19
a ranking unit in claim 23
a catalogue generating unit in claim 32
a money flow unit in claim 33
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06)

Claim Rejections–35 USC §112

The following is a quotation of35 U.S.C. 112(b): (FP 7.30.02)
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA 35 U.S.C. 112,second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-35 are rejected under35 U.S.C. 112(b)or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.(FP7.34.01).  Claim limitations a receiving unit in claim 19, an executing unit in claim 19, a ranking unit in claim 23, a catalogue generating unit in claim 32 invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C.112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the functions.  In fact, the specification discloses almost no structure, such as a computer or server corresponding to the “units” at all, and simply stating a “platform” does not automatically designate structure to the components, as such a “platform” could be software per se.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23) .

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 
exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
Claims 19-35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions a receiving unit in claim 19, an executing unit in claim 19, a ranking unit in claim 23, and a catalogue generating unit in claim 32. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01).  There is no written description of any associated structure corresponding to the various units, but only a recited “platform” that could be interpreted as software per se and has no specific corresponding structure.

	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 19-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 19 is directed to a platform comprised of units.  However, the applicant’s specification does not support the “platform” being anything more than software per se, and on page 21 the platform “units” are described as implementing “business logic computations.”  There is no discussion whatsoever of the units being tied to any type of machine or computer or being house in such as a CD-Rom.  Therefore, claim 19 is considered software per se and not patent eligible.    
Per Step 2A of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “receiving a first demand request from a first user corresponding to a workspace that is modeled by combining a plurality of unified matters together onto a projectable space instance according to an operational demand, and the workspace is projected and provided to multiple cooperators, wherein the projected workspace equips a plurality of unified matters according to a projectable space instance, so as to allow at least two of the multiple cooperators to cooperatively implement a task, receiving a second demand request from a second user, and if the first and second requests are a match, then performing the act.”  The claims are directed to an abstract idea, namely a mental process.  A human operator could receives two requests, one modeled by a plurality of unified matters into a projectable space instance according to operational demand, the request could be provided to multiple cooperators to determine who could complete the task, the requests could be compared to determine a match, and the match could then be facilitated to complete the request.  A human operator could manually communicate via communication means with various parties and determine multiple cooperators to meet a task demand request using some kind of model and mental judgment and analysis.  Then, the requestors and cooperators could be communicated with to meet the request.  The fact that the whole process is part of a “computational act” does not change the nature of the analysis as this would only be automating the abstract idea using a computer as a tool.  Therefore, the claims are determined to be directed to an abstract idea. 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention beyond the abstract idea include the recitation of “a machine with computational capability.”  However, the machine is recited only in the preamble as a generic machine which performs all steps and functionalities from receiving of data to some kind of computation.  But, the recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  The claimed invention also includes a business logic computation act.  But, such a recitation, absent any further detail is considered a generic recitation in which a computer (although a computer itself is not actually recited) is recited at a high level of generality, and the computer is being used as a tool to automate the abstract idea (see January 7th, 2019 Updated Patent Eligibility Guidance at page 55).         
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to analyze the request and available resources from multiple cooperators to complete the request and implement the task, compare the requests, see whether or not they are a match, and facilitate fulfillment.   So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 includes the workspace being owned by one of the users.  The limitation is considered insignificant extra-solution activity, as which party or a third party owning the workspace does not change the nature of the invention or the abstract idea (see MPEP 2106.05 (g)).  Claim 4 is considered part of the abstract idea, as “performing a valuating operation” could be performed mentally.  Claim 5 is considered part of the abstract idea, as ranking the requests could be done as a mental process in which the user makes a judgment or opinion and decides on ranking.  Claims 6-8 further limit the valuation parameter to various types.  But, the type of valuation parameter does not change the nature of the invention regarding it being directed to a mental process, as the human operator could use various valuation parameter types in their analysis.  Claim 8 Claims 9-13 limit the computation act to one of four types of disparate acts.  The limitation is considered insignificant extra-solution activity, as the type of act, given there is no detail as to what the act actually is, and this would only delineate a general type, does not change the nature of the invention or the abstract idea.  Further, the users being participating parties in the type of act would be considered part of the abstract idea, as the user’s interest in the transaction is inherent to the fact they are requesting some kind of act to be performed by the platform  (see MPEP 2106.05 (g)).  Claim 14 would include the abstract idea of providing a service or reward in exchange for an action.  The Ultramercial decision found that this kind of organization of human activity is an abstract idea (rewarding a user in exchange for viewing of an advertisement).  Claim 15 involves generating of records.  The MPEP 2106.05 (d) (II) gives as examples of conventional computer functioning the similar functions of “electronic record keeping,” and “updating of an activity log,” citing Alice Corp. and Ultramercial.   For claim 16, the Examiner takes Official Notice that it is old and well known to provide a money flow unit in an arrangement for services between two parties.  Claim 17 limits the workspace to two types.  The limitation is considered insignificant extra-solution activity, as the type of workspace does not change the nature of the invention or the abstract idea (see MPEP 2106.05 (g)).  Claim 18 limits the users to types of users.   The limitation is considered insignificant extra-solution activity, as the type of user does not change the nature of the invention or the abstract idea or impact the steps of the invention in any way (see MPEP 2106.05 (g)).  The other claims that follow claim 19 and correspond to the claims above are not considered significantly more by the same rationale as that already put forth above.
 Therefore, claims 1-2 and 19-35 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Response to Arguments

Regarding the rejections based on 35 USC 101
The applicant did not put forth any specific arguments.  The updated 101 rejection above addresses the claims as amended.

Further, the examiner notes that in the prolonged period between the first non-final office action and the present office action, the guidance and training for examiners regarding Claim Interpretation under 112f as well as the rationale for determination of 101 eligibility has been updated.  Therefore, the examiner has examined the current claims in light of current USPTO policy.       


Regarding the rejections based on 35 USC 103
The applicant’s amendments have overcome the rejection and the rejection has been withdrawn.


Conclusion
The following prior art reference was not relied upon in this Office Action, but is considered pertinent to the applicant’s invention:
Sheth, Beerud, et al. WIPO Publication No. WO/0115050 A1, 01 March 2001- teaches an electronic marketplace for services having a collaborative workspace and shared demand fulfillment for the projected work. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ILANA SPAR can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682